Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Claims 1-13, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 15-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites a mixture of parts of Opuntia ficus-indica comprising fresh skins of fruits and grounded spiny stalks and leaves.  Claims 15-24 fail to further limit the scope of the mixture.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gardiner et al. (Cactus Extract Increases water infiltration rates in two soils, Commun. Soil Sci. Plant Anal., 30(11&12), 1707-1712 .
Applicant’s Invention
Applicant claims a mixture of parts of Opuntia ficus-indica comprising skins, stalks and leaves.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Gardiner et al. teach polyacrylamides and polysaccharides extracted from cactus can be used as soil amendments to improve soil properties (abstract).  Polysaccharides in Opuntia are similar to pectin and is contained within the cladodes of the plant (page 1708, paragraph 1).  The cactus extract for application to soil is obtained from fresh cladode tissue from Opuntia ficus-indica that are cut, blended and separated (page 1708, paragraph 5 through page 1709, paragraph 1).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Gardiner does not teach a mixture of the skins of fruits and the cladode tissue (stalks and leave) of Opuntia ficus-indica.  It is for this reason that Pischel et al. is joined.
Pischel et al. teach a method of making cactus pear extracts from the fresh or dried fruit skins and fresh or dried cladodes of Opuntia [0017-26].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Gardiner et al. and Pischel et al. are both drawn to methods of preparing extracts of Opuntia ficus-indica.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Gardiner et al. and Pischel et al. and combine the skin and cladodes as a mixture with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Gardiner et al. and Pischel et al. form a mixture of the cladodes and fruit skins because Pischel et al. teaches that combining extracts of fruit skin with cladode extract results greater efficacy than expected.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/DANIELLE D SULLIVAN/         Examiner, Art Unit 1617